DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received January 19, 2021 (the “Response”).  In response to the Response, the previous (1) statement that the provisional application 62/380,450 (the ‘450 Prov.) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for claims 1–22 of the instant application; (2) objection to claims 1–20 and 22 under 37 C.F.R. § 1.71(a); (3) provisional rejection of claims 1–22 on the ground of nonstatutory double patenting as being unpatentable over claims 1–22 of copending Application No. 15/285,355 (‘355 App.)
are WITHDRAWN.
Claims 1–22 are currently pending.  

Allowable Subject Matter
Claims 1–22 allowed.
Regarding claim 1, the prior art of record does not teach an automated computational-resource exchange comprising:
a distributed computer system that includes multiple servers, communications subsystems, and data-storage subsystems:
one or more local instances of the automated computational-resource exchange, each local instance of the automated computational-resource exchange
providing an automated-computational-resource-brokerage interface, storing and maintaining local data, including filters, profiles, and search-evaluation expressions, and

communicating with one or more of the one or more local instances of the automated computational-resource exchange,
communicating with one or more of one or more automated computational-resource-exchange participants.
storing and maintaining centralized-cloud-exchange-engine data, including values of static attributes continuously requested from, and returned by, one or more of the one or more automated-computational-resource-exchange participants, and
maintaining, for each resource search, an active search context that includes parameter values that control execution of the resource search, 
one or more evaluator queues that each maintains an ordered set of attribute values returned by queried automated-computational-resource-exchange participants, and
a master queue that maintains a set of entries, each entry of the set describing a response returned by a queried automated-computational-resource-exchange participant and containing a score.
Claims 21 and 22 by analogy.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449